Citation Nr: 0515370	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Accuracy of the severance pay recoupment balance calculated 
by the Regional Office.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  A June 2001 rating decision 
increased the evaluation of the veteran's service-connected 
disabilities.  In July 2001, the RO sent the veteran a letter 
telling him of a reduction in the amounts being withheld to 
recoup severance pay.  In November 2001, the RO informed the 
veteran that the initial calculation of the amount of 
severance pay to be recouped was incorrect.  The veteran's 
notice of disagreement was received in January 2002.  

The case was previously before the Board in December 2003 
when it was remanded for further audit and compliance with 
the Veterans Claims Assistance Act of 2000.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  This case presents complicated calculations involving 
withholding of severance pay and insurance premiums as well 
as retroactive changes in the rates of compensation.  In 
calculating the amount paid to the veteran, the RO thought 
that, in addition to other payments, it had made 5 payments 
of $101, when it had actually only made 4 payments of $101.  
The calculations are otherwise correct.  


CONCLUSION OF LAW

VA owes the veteran $101.00; the severance pay recoupment by 
the RO was otherwise proper.  38 U.S.C.A. §§ 1114, 1155, 1174 
(West 2002); 38 C.F.R. § 3.700 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the February 2004 VCAA notice letter discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notices 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  The RO asked the veteran to tell them, "about any 
additional information or evidence that you want us to get 
for you."  The RO also told him, "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  These and other instructions in 
the letter were sufficient to alert the veteran that he had 
to provide "any" evidence available.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this instance because the basic decision was 
a rating decision and the evidence of record was sufficient 
to substantiate the veteran's claim for an increase.  After 
the rating decision, the veteran made an inquiry into the 
amount of severance pay being recouped.  The RO responded 
with an explanation and numerous pieces of correspondence.  
These letters, as well as the rating decisions, statement of 
the case, supplemental statement of the case, and February 
2004 VCAA letter, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Any deficits in 
the original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
VA records have been obtained.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Background.  Service-connected disabilities are compensated 
in accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  38 U.S.C.A. §§ 1114, 
1155 (West 2002).  However, the law requires that VA recoup 
severance pay, paid by the service department, from 
compensation payments.  38 U.S.C.A. § 1174 (West 2002); 
38 C.F.R. § 3.700 (2004).  

It is contended on behalf of and by the veteran that the RO's 
recoupment of the severance pay has been inconsistent and 
warrants further clarification by a detailed audit.  The 
Board agreed and remanded the case, in part, for an audit to 
ensure that the amount of recoupment is accurate.

Recoupment of separation pay from VA disability compensation 
is required by the United States Congress as reflected in 
Title 10 of the United States Code at Section 1174(h)(2), 
which states that a service member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received.  

This statute is implemented by VA in 38 C.F.R. 
§ 3.700(a)(5)(i).  The language of the regulation mirrors 
that of the statute and states that, "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay."  

The Board is not only bound by the law and regulations in 
this matter, but also by a precedent opinion of VA's Office 
of General Counsel. See 38 U.S.C.A. § 7104(c). Specifically, 
in VA General Counsel Precedent Opinion Number 14-92 
(VAOGCPREC 14-92), it was determined that, "[i]n accordance 
with the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 
3.700, VA disability compensation should be offset to recoup 
the amount of special separation benefits received by a 
former member of the armed forces."  See also VAOGCPREC 12-
96.

The original amount of the veteran's severance pay is not 
currently in dispute nor is the propriety of recoupment.  In 
summary, the veteran was paid disability severance upon 
discharge in December 1999 of $25,828.80.  A military pay 
clerk informed the RO that the veteran had income tax 
withheld of $7232.06 leaving a net balance of $18,588.74 of 
severance pay to be recouped from the veteran's disability 
compensation.  (The Board notes that the military clerk 
incorrectly used the original sum of $25,820.80 to reach that 
figure.)  In a letter dated in July 2003, the Assistant 
Deputy Director for the Special Processing Branch, Army 
Military Pay Operations, Defense Finance and Accounting 
Service, Reported that gross severance pay was $25,828.80 
with $7,232.06 taxes withheld for a net pay of $18,596.74.  

In December 2000, the RO established service connection for 
degenerative disc disease of the cervical spine rated as 60 
percent disabling and for residuals of a herniated nucleus 
pulposus with degenerative disc disease of the lumbar spine 
rated as 10 percent disabling.  The combined disability 
rating was 60 percent.  Because the veteran's disability 
payments were subject to recoupment, the veteran was notified 
that his net benefits would be paid for the pertinent period 
pursuant to figures that result in the following schedule:

December 
2000
Schedule
Total 
Compensatio
n at 60 
Percent
Withholding 
Amount
Monthly 
Check
Severance 
Pay Balance




$18,588.74
01/01/00 
$1,043.00 
$945.00
$98.00
$17,643.74 
02/01/00
$1,043.00
$945.00
$98.00
$16,698.74 
03/01/00
$1,043.00
$945.00
$98.00
$15,753.74 
04/01/00
$1,043.00
$945.00
$98.00
$14, 808.74 
05/01/00
$1,043.00
$945.00
$98.00
$13,863.74 
06/01/00
$1,043.00
$945.00
$98.00
$12,918.74 
07/01/00
$1,043.00
$945.00
$98.00
$11,973.74 
08/01/00
$1,043.00
$945.00
$98.00
$11,028.74 
09/01/00
$1,043.00
$945.00
$98.00
$10,083.74 
10/01/00
$1,043.00
$945.00
$98.00
$ 9,138.74 
11/01/00
$1,043.00
$945.00
$98.00
$ 8,193.74 
12/01/00
$1,078.00
$977.00
$101.00
$ 7,216.74 
01/01/01
$1,078.00
$977.00
$101.00
$ 6,239.74 
02/01/01
$1,078.00
$977.00
$101.00
$ 5,262.7 4 
03/01/01
$1,078.00
$977.00
$101.00
$ 4,285.74 
04/01/01
$1,078.00
$977.00
$101.00
$ 3,308.74 
05/01/01
$1,078.00
$977.00
$101.00
$ 2,331.74 
06/01/01
$1,078.00
$977.00
$101.00
$ 1,354.74 
07/01/01
$1,078.00
$977.00
$101.00
$     
377.74 
08/01/01
$1,078.00
$977.00
$101.00
$         
0.00

Review of the VA Form 21-8947, Compensation and Pension 
Award, dated December 14, 2000, indicates that these amounts 
were processed.  

In a June 2001 rating decision, the RO established service 
connection for a right shoulder rotator cuff tear, rated as 
30 percent disabling, and hypertension, rated as 10 percent 
disabling, both from the date of separation from service.  
Additionally, the disability rating assigned the veteran's 
lumbar spine herniated nucleus pulposus was increased from 10 
percent to 40 percent disabling, effective January 22, 2001.  
Thus, the veteran was retroactively assigned a combined 
disability rating of 80 percent effective from December 8, 
1999 (the date of separation from service) and 90 percent 
effective from January 22, 2001.

The veteran was informed by a letter dated in July 2001, of 
the above rating decision.  He was provided with a 
recalculated payment figures reflecting the changes in the 
following schedule:  

July
2001
Schedule
Total 
Compensatio
n at 80 & 
90 percent 
Withholding 
Amount 
Monthly 
Check 
Severance 
Pay Balance




$18,588.74 
01/01/00 
$1487.00
$874.00
$613.00
$17,714.74 
02/01/00
$1487.00
$874.00
$613.00
$16,840.74 
03/01/00
$1487.00
$874.00
$613.00
$15,966.74 
04/01/00
$1487.00
$874.00
$613.00
$15,092.74 
05/01/00
$1487.00
$874.00
$613.00
$14,218.74 
06/01/00
$1487.00
$874.00
$613.00
$13,344.74 
07/01/00
$1487.00
$874.00
$613.00
$12,470.74 
08/01/00
$1487.00
$874.00
$613.00
$11,596.74 
09/01/00
$1487.00
$874.00
$613.00
$10,722.74 
10/01/00
$1487.00
$874.00
$613.00
$ 9,848.7 4 
11/01/00
$1487.00
$874.00
$613.00
$ 8,974.74 
12/01/00
$1541.00
$906.00
$635.00
$ 8,068.74 
01/01/01
$1541.00
$906.00
$635.00
$ 7,162.74 
02/01/01
$1733.00
$655.00
$1,078.00
$ 6,507.74 
03/01/01
$1733.00
$655.00
$1,078.00
$ 5,852.74 
04/01/01
$1733.00
$655.00
$1,078.00
$ 5,197.74 
05/01/01
$1733.00
$655.00
$1,078.00
$ 4,542.74 
06/01/01
$1733.00
$655.00
$1,078.00
$ 3,887.74 
07/01/01
$1733.00
$655.00
$1,078.00
$ 3,232.74 
08/01/01
$1733.00
$655.00
$1,078.00
$ 2,577.74 
09/01/01 
$1733.00
$655.00
$1,078.00
$ 1,922.74 
10/01/01
$1733.00
$655.00
$1,078.00
$ 1,267.74 
11/01/01
$1733.00
$655.00
$1,078.00
$     
612.74
12/01/01
$1775.00
$612.74
$1,162.26
$         
0.00

The July 2001 letter notified the veteran that he had a 
remaining balance of $1354.74 to be recouped.  Actually, that 
would be the amount to be recouped, as of June 2001, 
according to the December 2000 schedule (above).  However, 
the June 2001 rating decision reduced the amounts being 
recouped.  This meant that recovery of the severance pay was 
not as far along as previously planned and that more was owed 
and it would take longer to repay.  On the other hand, it 
also meant that the veteran would receive a larger payment at 
that time.  

In November 2001, the veteran was informed of the error in 
the July 2001 notice letter.  Following the schedule set 
forth in that letter, the balance after the June 2001 payment 
would be $3,887.74.  The Board has review this and finds that 
this figure is correct under the new schedule.  

The RO attempted to clarify the matter by sending the veteran 
a summary of the amounts paid and the amounts due, prepared 
in October 2001, as follows:

Amount Paid.  
From
To
Rate 
Amount
01-01-00
11-30-00
$ 613.00
$ 6,743.00
12-01-00
01-31-01
$ 635.00
$ 1,270.00
02-01-01 
09-30-01
$1,078.00
$ 8,624.00


Total Paid 
$16,637.00

Amount Due.  
From
To
Rate 
Amount
01-01-00
11-30-00
$ 1,487.00
$ 16,357.00
12-01-00
01-31-01
$ 1,541.00
$ 3,082.00
02-01-01 
09-30-01
$1,733.00
$ 13,864.00


Total Due 
$33,303.00

Applied to Severance Balance:  					
	$16,666.00

In his January 2002 notice of disagreement, the veteran noted 
the amount to be recouped in the July 2001 letter was 
$1,354.74, while the October calculation showed he owed 
$1,922.74 ($18,588.74 - $16,666.00 = $1,922.74).  The short 
answer is that the RO made a mistake, which it acknowledged 
in its November 2001 letter.  Although the July 2001 letter 
set out a table, which used lower withholding, the RO had 
used the table from the previous letter of December 2000 to 
calculate the amount that still needed to be withheld.  As 
discussed above, lower withholding gives the veteran more 
money earlier, while stretching out the period of 
withholding.  The ultimate amount withheld does not change.  

Whether the older, faster schedule or the newer, slower 
schedule was used to recoup the veteran's severance pay, it 
is clear that recoupment of his severance pay has been 
completed.  Consequently, the balances at certain times are 
no longer relevant and the Board will not try to dissect the 
propriety of any interim balances.  The only remaining 
question is whether the proper amount was recouped.  With 
that in mind, the Board asked the RO to audit the record and 
prepare an accounting based on actual records of payments 
made by VA to determine proper amount of benefits withheld to 
recoup the veteran's severance pay.  

In response, the RO updated a September 2003 accounting in 
January 2004.  It is as follows:  


Amount Paid:  
From
To
Rate 
Amount
12-30-00
Retroactive 
Adj

$  1,078.00
01-01-01
05-30-01
$  101.00
$      505.00
06-01-01 
07-31-01
$    77.00
$      154.00
07-11-01
Retroactive 
Adj

$11,618.00
08-01-01
12-31-01
$ 1,054.00
$  5,270.00
01-01-02
Retroactive 
Adj

$  1,096.26
01-16-02
Retroactive 
Adj

$       42.00
02-01-02
12-31-02
$ 1,753.00
$19,283.00
01-01-03
12-31-03
$ 1,773.00
$21,276.00
01-01-04


$  1,809.00



__________


Total Paid
$62,131.26

Amount Due:  
From
To
Rate 
Amount
01-01-00
11-30-00
$  1,487.00
$16,357.00
12-01-00
01-31-01
$  1,541.00
$  3,082.00
02-01-01 
11-30-01
$  1,733.00
$17,330.00
12-01-01
11-30-02
$  1,775.00
$21,300.00
12-01-02
11-30-03
$  1,795.00
$21,540.00
12-01-03
12-31-03
$  1831.00
$  1,831.00



__________


Total Due
$81,440.00


Less Severance 
pay

$18,588.74



$62,851.26
[VGLI Premiums from 06-01-01 
to 01-31-02 at $24 monthly = 
$192 and from 02-01-02 to 12-
31-03 at $22 = $528.]  
Less VGLI  
Premiums

$      720.00



$62,131.26


Due or 
Overpaid
                 
0

Thus, it appears from this accounting that, when all the 
retroactive adjustments had been made, the veteran had been 
paid at the appropriate rates, minus his severance pay and 
insurance premiums.  

However, the Board has searched the record and found one 
small discrepancy.  A payment printout is as follows:

1078.00
12/20/00
101.00
02/01/01
101.00
03/01/01
101.00
03/30/01
101.00
05/01/01
77.00
06/01/01
77.00
06/29/01
11618.00
07/11/01
1054.00
08/01/01
1054.00
08/31/01
1054.00
10/01/01
1054.00
11/01/01
1054.00
11/30/01
1096.26
12/31/01
42.00
01/16/02
1753.00
02/01/02
1753.00
03/01/02
1753.00
04/01/02
1753.00
05/01/02
1753.00
05/31/02
1753.00
07/01/02
1753.00
08/01/02
1753.00
08/30/02
1753.00
10/01/02
1753.00
11/01/02
1753.00
11/29/02
1773.00
12/31/02

These figures show the actual dates that payments were made, 
so they are highly probative.  They agree with the payments 
as set forth in the RO's accounting, except in one detail.  
Thus, except for that one detail, the printout supports the 
RO's January 2004 accounting.  Turning to that detail, the 
Board notes that the January 2004 accounting and its 
predecessor May 2003 audit reported 5 payments of $101, while 
the actual payment record shows only 4.  Consequently, the 
Board concludes that the RO's calculations are off by that 
amount and the veteran should be paid the outstanding 
$101.00.  That is, VA owes the veteran $101.00; the severance 
pay recoupment by the RO was otherwise proper.


ORDER

Inaccuracy of the severance pay recoupment should be 
corrected by payment of $101 to the veteran; the appeal is 
granted to this extent only.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


